Exhibit 10.1








adientexhibit.jpg [adientexhibit.jpg]




Jerome Dorlack
900 McDonald Drive
Northville MI 48167


October 8, 2018


Dear Jerome,


On behalf of Adient US LLC (“Adient” or the “Company”), I am pleased to confirm
in writing our offer of employment to you for the position of Vice President &
Chief Purchasing Officer. The Vice President & Chief Purchasing Officer position
is a full-time position reporting directly to Doug DelGrosso, President & Chief
Executive Officer. Your work location will be based in Plymouth, Michigan. Below
is a summary of our offer. We hope that you accept our offer to join a team of
employees providing customers with world class seating products and services.


START DATE


We anticipate a start date of Nov 9th 2018. We will welcome you with an overview
of the Company and its businesses, Company policies and procedures, and other
important topics.


BASE SALARY


Your starting base annual salary for this position will be $575,000.00. You will
be paid semi-monthly in accordance with the Company’s normal payroll practices.


BENEFITS


Adient offers an extensive employee benefit program. Choices exist for you and
your dependents for medical, dental, vision, life, and long-term disability
insurance. In addition, you will be automatically enrolled in the Savings and
Investment Plan (401K), but may choose to opt out of this benefit at any time.
This plan provides the opportunity to defer a portion of your pay and receive a
Company match. You will also be eligible to participate in our Executive
Retirement Income Contribution (RIC) program. RIC is a nonqualified retirement
program that currently brings the company’s discretionary contribution up to 12%
of base and annual bonus.


The specific benefits available to you, and the eligibility requirements for
such benefits, are governed by the terms and conditions of the applicable plan
documents. Employee contributions are required to participate in certain plans
and programs. More information regarding the benefit plans and programs will be
provided to you prior to your benefit enrollment period. Adient’s benefit plans
and programs are subject to amendment, modification or termination by the
Company.


VACATION


You will be eligible for four weeks of vacation per calendar year. The amount of
vacation you will be eligible for in 2018 will dependent on your start date and
pro-rated accordingly. The use of such vacation is subject to the terms and
conditions of the Company’s vacation policy in effect at any given time.











--------------------------------------------------------------------------------

Exhibit 10.1






PAID HOLIDAYS


You will receive a number of paid holidays during the year in accordance with
your work location.


ADDITIONAL COMPENSATION


To further assist you with the transition to your new job, you will be eligible
to receive a gross cash payment of $400,000 after your first month of
employment. Adient will make withholdings for applicable taxes from such
payments. As a condition of receiving these cash payments, you are required to
sign the enclosed Repayment Agreement. As outlined in such agreement, should you
voluntarily terminate your employment within two (2) years of receiving a
payment, you must repay Adient in full. As an additional sign-on bonus, you will
receive 6,300 PSUs and 2,700 RSUs, granted as soon as is allowable.


BONUS PLAN


You will be eligible to participate in the AIPP, subject to the terms and
conditions of such plan. Your incentive target will be 85% of your base annual
salary. Actual incentive payments to you under the AIPP can range from 0% of
annual base salary to as much as 170% of annual base salary. Payments are
typically made in November of each year for the previous fiscal year. Your first
AIPP award is expected in November 2019 for performance in fiscal year 2019, and
will be pro-rated to reflect the number of months participating in the plan.
Plan details will be made available to you upon your commencement of employment.


LONG TERM INCENTIVE PLAN


You will also be eligible to participate in Adient’s Long Term Incentive (LTI)
Plan. Equity will be award at a target grant date value of $1,400,000.00,
currently awarded as 70% performance share units (PSUs) and 30% restricted share
units (RSUs). Equity vehicles and applicable performance metrics to be
determined annually by Adient’s Compensation Committee. The grants, which are
made at the discretion of the Board of Directors, are generally awarded one (1)
business day after full year earnings are reported. Your first award will be
granted on or around November 11, 2018. Each award is governed by the plan
documents and grant agreements for that award.


COMPANY OWNERSHIP


As an executive of the Company, you will be expected to accumulated ownership of
Adient stock in the amount of three (3) times your base salary. You will have
five years to achieve that ownership level. Communication on your stock
ownership status occurs annually from the Total Rewards team.


PERK ALLOWANCE


You are being offered a position with Adient which is eligible for a perquisite
allowance in the amount of 5% of your base annual salary. This is fully taxable
income.


EMPLOYEE INTELLECTUAL PROPERTY AND CONFIDENTIALITY AGREEMENT


As a condition of your employment with Adient, you will be required to sign the
enclosed Employee Intellectual Property and Confidentiality Agreement.


We hope your employment with us will be mutually rewarding and enriching
experience. However, your employment relationship with the Company will be one
of at-will; accordingly, either you or the Company would be able to terminate
the relationship at any time for any reason. Nothing in this offer letter
creates or constitutes a contract between you and Adient. Adient retains the
right to modify or alter the terms and conditions of your employment at any
time.















--------------------------------------------------------------------------------

Exhibit 10.1




This offer is contingent upon (1) background check results that are satisfactory
to the company, and (2) negative drug screen results. You will also be required
to provide Adient with document(s) to establish your identity and employment
eligibility.


Sincerely,


/s/ Renee S. McLeod
Renee S. McLeod
Vice President, Human Resources Global Seating


cc: Neil Marchuk




Acceptance/Rejection:


Please indicate your response to this offer below with your signature:


X     I accept the foregoing offer         I decline the offer


Your prompt response to renee.mcleod@adient.com is appreciated.


/s/ Jerome Dorlack____                10/9/18_______    
Jerome Dorlack                    Date









